Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 1 of 13 PageID #: 632




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


DENISE BRITTINGHAM,                     )
                                        )
                  Plaintiff,            )
                                        )
v.                                      ) No. 4:20-CV-73 RWS
                                        )
ANDREW M. SAUL,                         )
Commissioner of                         )
Social Security Administration          )
                                        )
                  Defendant.            )


                         MEMORANDUM AND ORDER

      Plaintiff Denise Brittingham brings this action pursuant to 42 U.S.C.

§ 405(g) seeking judicial review of the Social Security Commissioner’s

(“Commissioner”) decision to deny her application for disability insurance

benefits. Because the Commissioner’s decision is supported by substantial

evidence on the record as a whole, I affirm the decision.

                               PROCEDURAL HISTORY

      On August 3, 2017, Brittingham filed a Title II application for disability

insurance benefits alleging total disability beginning July 22, 2016. This claim was

initially denied on October 6, 2017, and after reconsideration, denied again on

December 14, 2017. Brittingham then filed a timely request for a hearing on


                                         1
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 2 of 13 PageID #: 633




February 8, 2018. The hearing was held on May 1, 2019, and the Administrative

Law Judge (“ALJ”) issued her decision denying the application on June 21, 2019.

Brittingham timely appealed and the Appeals Council denied Plaintiff’s request for

review on November 13, 2019. Brittingham then timely filed this case seeking

judicial review of the Commissioner’s decision.

         In this action for judicial review, Brittingham argues that the ALJ did not

properly consider her personal testimony or the testimony of the vocational

rehabilitation specialist.

     MEDICAL RECORDS AND OTHER EVIDENCE BEFORE THE ALJ

         With respect to the medical records and other evidence of record, I adopt

Defendant’s recitation of facts set forth in their Statement of Uncontroverted

Material Facts, ECF Doc. No. [9-1] insofar as they are admitted by Brittingham. I

also adopt the additional facts set forth in Plaintiff’s Response to Defendant’s

Statement of Uncontroverted Material Facts, ECF No. [10-1]. I also adopt the

Plaintiff’s recitation of facts set forth in her Statement of Uncontroverted Material

Facts, ECF Doc. No. [10-2], to the extent they do not directly conflict with the

Defendant’s Statement of Uncontroverted Material Facts and are supported by the

record.1 I will discuss specific facts as needed to address the parties’ arguments.



1
  Plaintiff did not file a statement of uncontroverted material facts with her initial brief, but rather filed it with her
reply. Since Defendants did not have the opportunity to refute Plaintiff’s Statement of Uncontroverted Material
Facts, I will only accept them to the extent they are supported by the record.

                                                              2
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 3 of 13 PageID #: 634




                               LEGAL STANDARD

      To be entitled to disability benefits, a claimant must prove that they are

unable to perform any substantial gainful activity due to a medically-determinable

physical or mental impairment that would either result in death or which has lasted

or could be expected to last for at least twelve continuous months. 42 U.S.C. §

423(a)(1)(D), (d)(1)(a). To determine whether claimants are disabled, the

Commissioner evaluates their claims through five sequential steps. 20 C.F.R. §

404.1520; Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (describing the

five-step process).

      Steps one through three require that the claimant prove (1) she is not

currently engaged in substantial gainful activity, (2) she suffers from a severe

impairment, and (3) her disability meets or equals a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(i)-(iii). If the claimant does not suffer from a listed impairment

or its equivalent, the Commissioner’s analysis proceeds to steps four and five.

Step four (4) requires the Commissioner to consider whether the claimant retains

the residual functional capacity (“RFC”) to perform her past relevant work. Id. at

§ 404.1520(a)(4)(iv). The claimant bears the burden of demonstrating she is no

longer able to return to her past relevant work. Pate-Fires, 564 F.3d at 942. If the

Commissioner determines the claimant cannot return to past relevant work, the

burden shifts to the Commissioner at step five to show the claimant retains the


                                          3
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 4 of 13 PageID #: 635




RFC to perform other jobs that exist in significant numbers in the national

economy. Id., 20 C.F.R. § 404.1520(a)(4)(v).

      In reviewing the ALJ’s denial of Social Security disability benefits, my role

is to determine whether the Commissioner’s findings comply with the relevant

legal requirements and are supported by substantial evidence in the record as a

whole. Pate-Fires, 564 F.3d at 942. “Substantial evidence is less than a

preponderance but is enough that a reasonable mind would find it adequate to

support the Commissioner’s conclusion.” Id. In determining whether the evidence

is substantial, I must consider evidence that both supports and detracts from the

Commissioner’s decision. Id. As long as substantial evidence supports the

decision, I may not reverse it merely because substantial evidence exists in the

record that would support a contrary outcome or because I would have decided the

case differently. See Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011). I must

“defer heavily to the findings and conclusions of the Social Security

Administration.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (internal

citation omitted).

                                 ALJ DECISION

      The ALJ determined that Brittingham was not under a disability as defined

in the Social Security Act. First, the ALJ found that Brittingham met the insured

status requirements of the Social Security Act through December 31, 2019, and


                                          4
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 5 of 13 PageID #: 636




had not engaged in substantial gainful activity since July 22, 2016. Tr. at 78. The

ALJ then determined Brittingham suffered from the severe impairment of cervical

and lumbar degenerative disc disease. Tr. at 78. But the ALJ found that these

impairments did not meet or medically equal the severity of one of the listed

impairments in 20 C.F.R. § 404 because the record did not show evidence of nerve

root compression or spinal arachnoiditis. Tr. at 78-79. Accordingly, the ALJ had to

determine Brittingham’s RFC and ability to work.

      Based on her consideration of the record, the ALJ found that Brittingham

had an RFC to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and

416.967(b) but with the following limitations: occasional climbing of ramps and

stairs; no climbing of ladders, ropes or scaffolds; frequent balancing and

crouching; occasional stooping, kneeling, and crawling; and avoiding extreme

cold, wetness, vibration, and hazards such as unprotected heights and moving

mechanical parts. Tr. at 79. Based on Brittingham’s RFC, the ALJ found that she

could perform her past relevant work as a job order clerk as performed in the

national economy. Tr. at 83. Accordingly, the ALJ denied Brittingham’s

applications because she found that Brittingham was not under a disability as

defined in the Social Security Act.




                                          5
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 6 of 13 PageID #: 637




                                   DISCUSSION

      Brittingham argues that the ALJ failed to consider the testimony of Plaintiff

concerning her pain, inability to concentrate, and lack of follow-up care. She also

argues that the ALJ failed to properly consider the vocational expert’s testimony.

Finally, Plaintiff argues that the ALJ ignored the opinion of Dr. Woiteshek and

relied on medical opinions that did not consider how Plaintiff’s pain affected her

ability to work. Plaintiff argues that because of these failures, the ALJ’s decision

is not supported by substantial evidence.

                      Failure to Consider Plaintiff’s Testimony

      Brittingham first argues that the ALJ failed to properly consider her

testimony when determining her RFC. But the ALJ properly considered and cited

the factors listed in Polaski, 739 F.2d. at 1322, to support her determination that

Brittingham’s claims regarding the intensity and persistence of her symptoms were

not entirely consistent with the other evidence presented. Tr. at 80-83.

      When evaluating evidence of pain or other subjective complaints, the ALJ is

never free to ignore the subjective testimony of the claimant, even if it is

uncorroborated by objective medical evidence. Basinger v. Heckler, 725 F.2d

1166, 1169 (8th Cir. 1984). The ALJ may, however, disbelieve a claimant’s

subjective complaints when they are inconsistent with the record as a whole. See

e.g., Battles v. Sullivan, 902 F.2d 657, 660 (8th Cir. 1990). To properly evaluate


                                            6
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 7 of 13 PageID #: 638




the claimant’s subjective complaints, the ALJ must consider the factors

enumerated in Polaski:

             [The] claimant’s prior work record, and observations by
             third parties and treating and examining physicians
             relating to such matters as: (1) the claimant’s daily
             activities; (2) the duration, frequency, and intensity of the
             pain; (3) precipitating and aggravating factors; (4)
             dosage, effectiveness and side effects of medication; and
             (5) functional restrictions.

Id. at 1322. While the ALJ must consider the Polaski factors, she need not

enumerate them specifically. Wildman v. Astrue, 596 F.3d 959, 968 (8th

Cir. 2010). When an ALJ explicitly finds that the claimant’s testimony is not

credible and gives good reasons for the findings, the court will usually defer to

those findings. Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007). However, the

ALJ retains the responsibility of developing a full and fair record in the non-

adversarial administrative proceeding. Hildebrand v. Barnhart, 302 F.3d 836, 838

(8th Cir. 2002).

      In this case, although the ALJ did not explicitly enumerate the Polaski

factors, she did consider them. In her opinion, the ALJ explicitly stated that the

claimant’s statements regarding the intensity and persistence of her symptoms

were not entirely consistent with the record. Tr. at 80. The ALJ then cited

numerous medical reports from Dr. Bernardi, Dr. Doll, and Dr. Wu. Tr. at 20-22.

She also cited Plaintiff’s functional capacity evaluation, which noted that the


                                           7
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 8 of 13 PageID #: 639




therapist was concerned about her consistency and quality of effort. Tr. at 81. The

ALJ also cited Plaintiff’s testimony about her daily activities, which include

shopping, cooking, and personal care. Tr. at 82. Since the “ALJ explicitly

discredits [] claimant’s testimony and gives a good reason for doing so,” I will

defer to the ALJ’s credibility finding. Hogan v. Apfel, 239 F.3d 958, 962 (8th Cir.

2001)(quoting Dixon v. Sullivan, 905 F.2d 237, 238 (8th Cir. 1990)).

      Plaintiff also argues that the ALJ ignored her testimony regarding why she

did not seek further treatment and her attempts to work and take continuing

education courses. The ALJ did not discuss these two points in detail, but she did

consider them. First, in her opinion, the ALJ stated that Plaintiff testified that “she

attempted to shadow for a hospice position, but she could not perform the job after

two hours…[and] [s]he has a limited attention span when she tries to read.” Tr. at

80. Second, the ALJ cited to substantial medical evidence to support her

determination that Plaintiff’s subjective complaints were not consistent with the

record as a whole. Although I agree that the Plaintiff’s testimony may support a

finding of a lower RFC, this is insufficient to warrant reversal. As long as

substantial evidence supports the ALJ’s decision, I may not reverse it merely

because substantial evidence exists in the record that would support a contrary

outcome or because I would have decided the case differently. See Johnson v.

Astrue, 628 F.3d 991, 992 (8th Cir. 2011). The ALJ properly considered the entire


                                           8
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 9 of 13 PageID #: 640




record and set forth substantial evidence to support her decision. Therefore, I

cannot reverse it.

                                  Medical Opinions

      In her reply brief, Plaintiff argues the ALJ ignored the opinion of Dr.

Woiteshek and relied largely on medical records that did not address how

Plaintiff’s residual pain affects her ability to work. These arguments are

unpersuasive because the ALJ did not ignore Dr. Woiteshek’s opinion and she

provided substantial evidence on the record to support her RFC determination.

      The ALJ did not discuss Dr. Woiteshek’s medical findings in detail, but

“[a]n ALJ’s failure to cite specific evidence does not indicate that such evidence

was not considered.” Wildman v. Astrue, 596 F.3d. 959, 966 (8th Cir. 2010). In

this case, the ALJ expressly discounted Dr. Woiteshek’s opinion because it did not

address Plaintiff’s functional limitations. Tr. at 82. Given the ALJ’s specific

reference to his opinion, I cannot find that she failed to consider it. See Wildman,

596 F.3d at 966. Additionally, Dr. Woiteshek’s opinion appears to support the

ALJ’s RFC determination. Although Dr. Woiteshek’s opinion indicated that

Brittingham has a 25% partial disability due to neuroforaminal stenosis in the

cervical spine and a limited range of motion, Tr. at 546-50, it also indicated that

Dr. Woiteshek agreed with the functional capacity evaluation performed by




                                          9
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 10 of 13 PageID #: 641




Plaintiff’s physical therapy provider, which stated that Plaintiff could perform at

the light physical demand level. Tr. at 550.

      Since a claimant’s RFC is a medical question, the ALJ’s assessment of it

must be supported by some medical evidence of the claimant’s ability to function

in the workplace. Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). But “there

is no requirement that an RFC finding be supported by a specific medical opinion.”

Id. In the absence of medical opinion evidence, “medical records prepared by the

most relevant treating physicians [can] provide affirmative medical evidence

supporting the ALJ’s residual functional capacity findings.” Id. (citing Johnson v.

Astrue, 628 F.3d 991, 995 (8th Cir. 2011)). In this case, the ALJ discounted all of

the medical opinions, except the State agency medical consultant, which she found

only partially persuasive because the ongoing complaints of pain justified greater

exertional limitations than the opinion advised. Tr. at 82. Instead the ALJ relied on

the medical records provided by Dr. Bernardi, Dr. Doll, and Dr. Wu. These

records support her RFC finding. Tr. at 80-82. The Eighth Circuit has held that

where the medical evidence “is ‘silent’ with regard to work-related restrictions

such as the length of time [a claimant] can sit, stand and walk and the amount of

weight [h]e can carry,” the fault is not necessarily the ALJ’s. See Steed v Astrue,

524 F.3d 872, 876 (8th Cir. 2008). “Rather, it is the claimant’s burden to prove

disability, and “[a]t the very least, the claimant’s failure to provide medical


                                          10
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 11 of 13 PageID #: 642




evidence with this information should not be held against the ALJ when there is

medical evidence that supports the ALJ’s decision.” Remelius v. Saul, No. 4:18-

cv-1105-AGF, 2019 WL 4141034 (E.D. MO. Aug. 30, 2019). Based on a review

of the record, the ALJ properly considered the opinion evidence presented.

               Failure to Consider the Vocational Expert’s Testimony

      Next Plaintiff argues that the ALJ failed to properly consider the testimony

of the vocational rehabilitation expert. In particular, Plaintiff argues that the ALJ’s

determination is contrary to the testimony of the vocational expert. However, after

review of the record, I find the testimony of the vocational expert constitutes

substantial evidence in support of the ALJ’s finding at step five.

       “A vocational expert's testimony constitutes substantial evidence when it is

based on a hypothetical that accounts for all of the claimant's proven

impairments.” Buckner v. Astrue, 646 F.3d 549, 560-61 (8th Cir. 2011) (internal

quotation marks omitted). “Thus, the ALJ's hypothetical question must include

those impairments that the ALJ finds are substantially supported by the record as a

whole.” Pickney v. Chater, 96 F.3d 294, 296 (8th Cir.1996) (internal citation

omitted). Since I already concluded the RFC decision was supported by substantial

evidence on the record, the vocational expert’s testimony constitutes substantial

evidence so long as it is based on a hypothetical that accurately reflects the RFC

outlined in the ALJ’s opinion.


                                          11
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 12 of 13 PageID #: 643




      In her opinion, the ALJ determined Brittingham had an RFC to perform light

work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b) but with the

following limitations: occasional climbing of ramps and stairs; no climbing of

ladders, ropes or scaffolds; frequent balancing and crouching; occasional stooping,

kneeling, and crawling; and avoiding extreme cold, wetness, vibration, and hazards

such as unprotected heights and moving mechanical parts. Tr. at 79. In her

testimony, the vocational expert testified that the plaintiff could perform her past

relevant work as a job order clerk. Tr. at 105. This testimony was based on a

hypothetical individual of the same age, education, and work experience as the

claimant, who can work at the light exertional level and can occasionally climb

ramps and stairs, never climb ladders, ropes or scaffolds, can frequently balance

and crouch and can occasionally stoop, kneel and crawl. Tr. at 104-105. Since this

hypothetical includes all of the impairments the ALJ found to be substantially

supported by the record, the vocational expert’s testimony constitutes substantial

evidence. Therefore, the ALJ’s decision is supported by substantial evidence on the

record and I cannot reverse it.

                                     CONCLUSION

      The ALJ’s determination that Brittingham is not disabled is supported by

substantial evidence. The ALJ’s written decision properly considers all of the




                                          12
Case: 4:20-cv-00073-RWS Doc. #: 11 Filed: 09/30/20 Page: 13 of 13 PageID #: 644




evidence presented on the record, is clear and well-reasoned, and complies with the

relevant laws and regulations.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

affirmed, and Plaintiff’s complaint is DISMISSED with prejudice.

      A separate judgment is issued herewith.




                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE

Dated this 30th day of September 2020.




                                         13
